PER CURIAM.
This is an interlocutory appeal from an order entered by the trial court after final judgment in a dissolution of marriage action. After the court entered final judgment in this highly contested dissolution the parties appealed but thereafter settled their differences with a stipulation regarding child custody and the disposition of the marital home. The stipulation was incorporated into the final judgment. Eventually, it became obvious that the terms of the stipulation regarding the sale of the marital home were not sufficiently clear so as to enable the parties to proceed with the sale. A dispute arose and the former husband filed a motion to compel compliance with his interpretation of the stipulation. After another contested hearing, the trial court concluded that the stipulation was not subject to enforcement because it lacked essential terms. The court ordered that the parties comply with the initial final judgment as to the sale of the home. The parties agree that this requirement is to the effect that the home be sold on the open market and the proceeds equally divided in accordance with the final judgment. The husband now appeals asserting his interpretation of the stipulation which would have allowed him to purchase the home at a lower appraised value than the value set by the wife’s appraiser. We conclude that the trial court did not commit error in denying the husband’s request for enforcement of the stipulation as he interpreted it. The language was at best vague and the final result reached by the court regarding the property appears to be equitable.
The order below is affirmed.
LETTS, C.J., and BERANEK and HURLEY, JJ., concur.